Citation Nr: 0809790	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  02-15 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post operative left 
inguinal hernia, currently evaluated at 10 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel




INTRODUCTION

The veteran had active service from August 1976 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Waco, Texas which denied entitlement to the 
benefits sought on appeal.  


FINDING OF FACT

The veteran's left inguinal hernia is not shown to be small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1- 4.14, 4.114, Diagnostic Code 7338 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in April 2007.  The RO provided the requisite 
notification regarding the disability ratings or the 
effective date that could be assigned in a March 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, No. 0-355 
(U.S. Vet. App. Jan. 30, 2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355, Slip op. at 5-6.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a 
National Veterans' Service Organization recognized by the VA, 
and the Board presumes that the veteran's representative has 
a comprehensive knowledge of VA laws and regulations, 
including those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, after the veteran and his 
representative were provided copies of the Statement of the 
Case, the representative submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case), or its 
equivalent, in which the representative essentially 
acknowledged receipt of that document.  The Statement of the 
Case issued to the veteran contained a list of all evidence 
considered, a summary of adjudicative actions, all pertinent 
laws and regulations, including the criteria for evaluation 
of the veteran's disability, and an explanation for the 
decision reached.  In the Board's opinion all of the above 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his left inguinal hernia disability does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

A review of service medical records indicates that the 
veteran underwent left inguinal hernia repair surgery while 
on active duty in 1977.  Post service, the veteran underwent 
a second left inguinal hernia surgery in 1998, and the RO 
awarded a 100 percent evaluation while the veteran recovered 
from surgery from January 1998 to February 1998.  After 
recovery, the veteran was found by the RO to have a 
noncompensable evaluation for left inguinal hernia.  

In January of 2002 the veteran was treated at a VA hospital 
and diagnosed with a recurrent left inguinal hernia.  A VA 
examination was conducted in April 2002.  At that time the 
veteran was found to have a recurrent left inguinal hernia 
which was said to be reducible.  In July of 2002 the RO 
evaluated the veteran's hernia disability as 10 percent 
disabling effective January 30, 2002, under Diagnostic Code 
7338, and the veteran perfected a timely appeal.  

A review of additional medical records indicates that the RO 
attempted to schedule VA examinations in November 2003 and 
April 2007.  The record indicates that the veteran was unable 
to attend these examinations due to incarceration.  However, 
it does appear that the veteran was transported to a hospital 
for treatment in June 2003 and September 2003.  During those 
visits the veteran was said to have a reducible left inguinal 
hernia.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 10 percent 
evaluation is for assignment for a postoperative recurrent 
inguinal hernia that is readily reducible and well supported 
by a truss or belt. The next higher 30 percent evaluation is 
for assignment for a small, postoperative recurrent inguinal 
hernia or unoperated irremediable, not well supported by 
truss, or not readily reducible.

Based upon the above medical information, the Board finds 
that the criteria for a 10 percent rating, but no more, have 
been met.  The medical evidence is clear that the veteran's 
hernia is postoperative and recurrent.  However, while 
examinations of the veteran's left inguinal hernia in 2002 
and 2003 did not speak to the issue of whether the veteran's 
hernia was well-supported by truss, all recent examinations 
have indicated that the veteran's hernia was reducible.  As 
such, the criteria for a 30 percent or higher rating have not 
been met and a rating higher than 10 percent is not 
warranted.  


ORDER

An evaluation in excess of 10 percent for a left inguinal 
hernia is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


